Citation Nr: 0318045	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran continued to be 
incompetent for VA purposes.  

When the veteran's case was before the Board in October 2000, 
it was remanded to the RO for additional development.  A 
hearing before an RO Hearing Officer was conducted in May 
2000.  A transcript of the veteran's hearing has been 
associated with the record.  The case was returned to the 
Board in June 2003 for further appellate consideration.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds, 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
501 (West 2002); 38 C.F.R. § 3.353 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been service connected for schizophrenia with 
a disability rating of 100 percent since August 1970.  The RO 
subsequently determined that the veteran was incompetent 
effective April 1973.  The record indicates that he has been 
hospitalized repeatedly since 1970 for psychiatric care, and 
that while not hospitalized, the veteran has lived in group 
homes.  The Board also notes that the veteran has made 
numerous attempts to be found competent for VA purposes.

An August 1996 VA field examination report shows that the 
veteran lived in a halfway house.  The veteran stated that he 
should be allowed to handle his own funds.  He noted that he 
had a savings account and that he had saved 200 dollars.  The 
examiner noted that although the veteran appeared to be 
responsibly managing his allowance from his guardian, past 
experience had demonstrated that the situation could change 
at any time.  She indicated that the veteran's needs were 
being fully met by the guardian and recommended that the 
guardianship be continued.  

In November 1996 the veteran contacted the RO and indicated 
his belief that he was capable of managing his own funds.  He 
requested a trial period in which to demonstrate his ability 
to handle his VA benefits.

A VA discharge summary shows that the veteran was 
hospitalized in March 1997 for psychiatric stabilization.  
The veteran reported auditory hallucinations.  His 
medications were adjusted and he was discharged.

The veteran was again hospitalized from September to October 
1997.  He was admitted from a residential care facility and 
was noted to be well known to the Chillicothe VA Medical 
Center (VAMC).  He requested that he be taken off his 
medications and indicated that he wanted all of his money.  
The discharge summary noted that the veteran had been 
discharged six days previously after a two month 
hospitalization, and that he was noncompliant with 
medications when not hospitalized.  The veteran was noted to 
have a history of polysubstance dependence.  On admission the 
veteran was loud and demanding, and was insistent that he not 
be required to take medications.  His insight and judgment 
were poor.  After approximately three weeks of 
hospitalization the veteran denied the need for further 
hospitalization and demanded to be discharged.  He was noted 
to have become more manageable since the time of his 
commitment.  

A discharge summary for the period from December 1997 to 
January 1998 indicates that the veteran reported that he had 
not been taking his blood pressure medications.  The summary 
indicates that the veteran had a longstanding history of 
schizoaffective disorder along with alcohol and cocaine 
dependence with many admissions.  The veteran denied any 
recent use of substances but his report was found to be 
doubtful.  A urinalysis was positive for cocaine use.  The 
veteran's insight and judgment were noted to be very poor.  
On discharge the veteran was counseled to continue with his 
medications and follow up treatment.  The veteran's global 
assessment of functioning (GAF) score on discharge was 40.

The veteran was readmitted within five days of his January 
1998 discharge.  He reported that he was lonely and had begun 
to use crack cocaine.  He admitted to stealing from other 
residents of the group home to pay for the drug.  He 
requested a referral to the VAMC's substance abuse program.  
The report's author noted that the veteran had a history of 
noncompliance with his medications when not hospitalized.  He 
indicated that the veteran was considered incompetent for VA 
purposes.

A VA psychiatric examination was conducted in February 1998.  
The history of the veteran's disability was noted.  The 
veteran reported that if he missed his medication he became 
paranoid.  On mental status examination the veteran was alert 
and neat in appearance.  His speech was coherent and logical 
and he was oriented.  He denied hallucinations and there were 
no delusions expressed.  His memory was good.  He had insight 
into his present condition and good judgment.  The examiner 
concluded that the veteran was competent to manage his 
benefit payments.  

A May 1998 statement prepared by a VA physician indicates 
that the veteran was noncompliant with his medications and 
had been prescribed intramuscular injections in lieu of oral 
medications.  The physician opined that the veteran was 
incompetent for VA purposes.  

The veteran testified before a hearing officer at the RO in 
October 1998.  He reported that he bought beer and went out 
with friends with his allowance.  He stated that he was able 
to work.  He indicated that he had last used cocaine about 
six months prior to the hearing.  He admitted to stealing 
money from fellow residents of a group home.

A May 1999 VA discharge summary notes that the veteran's GAF 
score on admission was 20.  The veteran reported that he had 
purchased cocaine and was afraid to face his sponsor because 
he had agreed to abstain from cocaine use.  

An August 1999 summary also shows a GAF score of 20.  The 
veteran presented with complaints of auditory hallucinations.  
He was stabilized.  On discharge the veteran was advised to 
continue his outpatient care and medications.  

An outpatient treatment note dated in September 1999 
indicates that the veteran's main problem was his continued 
cocaine and marijuana use.  The veteran's sponsor stated that 
if such use did not stop the veteran would be forced to leave 
the group home.  Objectively, the provider noted that the 
veteran seemed hyperactive and that he was unable to focus on 
a topic.  The veteran's blood pressure was noted to be 
elevated and the provider opined that such was due to the 
veteran's failure to take his prescribed medications 
properly, as well as his illicit drug use.  

At an October 1999 VA social work assessment, the veteran 
stated that he wished to be a functioning citizen and that he 
wanted to live with his family.  The social worker noted that 
it was doubtful that the veteran could live outside of a 
group home environment.  

The veteran was again admitted to a VA hospital in October 
1999.  The veteran indicated that he had been thrown out of 
his group home.  He stated that he had stolen money from his 
sponsor.  He admitted to using drugs and alcohol.  

On hospital admission in December 1999 the veteran expressed 
suicidal thoughts.  He was noted to have been admitted 
because a judge had ordered substance abuse treatment.  The 
discharge summary notes that the veteran had stolen money 
from his sponsor and had spent time in jail.  On mental 
status examination the veteran's mood was labile.  Insight 
and judgment were poor.  The veteran was referred to the 
substance abuse treatment program but requested a discharge.  
He was found to be emotionally stable and did not meet the 
criteria for acute psychiatry.  Consequently he was 
discharged to the community.  

A VA field examination was conducted in May 2000.  The 
examiner visited the veteran at his group home.  He noted the 
veteran's drug abuse history and indicated that his substance 
abuse problem seemed to be controlled by giving the veteran 
only small amounts of spending money on a daily basis.  He 
indicated that the veteran did not fully comprehend the 
amounts and sources of his income or the types and amounts of 
his expenses.  He noted that the veteran could not manage his 
own finances without limitations.  The veteran expressed that 
he was interested in having a telephone, but his sponsor 
objected, stating that the veteran would likely use it to 
invite undesirable friends onto her premises.  The examiner 
concluded that guardianship was necessary to protect the 
large monthly VA benefits paid to the veteran.

A July 2000 discharge summary notes that the veteran 
presented at the hospital in order to avoid a disagreement 
with his sponsor.  Information from the veteran's sponsor 
indicated that the veteran spent his allowance on drugs.  The 
veteran was noted to have harassed his sponsor for additional 
money.  The report's author noted the veteran's numerous 
psychiatric hospitalizations for violent behavior triggered 
by illegal drug use and noncompliance with medications.  She 
noted that the veteran had refused to take his oral 
medications for high blood pressure and diabetes mellitus.  
The veteran was considered to be incompetent for all VA 
purposes.  He was kept in the psychiatric intensive care 
unit.

The veteran was hospitalized in September 2000 due to 
uncontrolled diabetes mellitus.  He was noted to be 
noncompliant with his diet and medications.  

In November 2000 the veteran presented for hospitalization 
after hearing voices.  He admitted to smoking marijuana the 
morning of his admission.  He left without authorization d 
the day after his admission and was irregularly discharged.

An April 2001 VA discharge summary indicates that the veteran 
had been hospitalized in March 2001.  He was discharged in 
late March and readmitted due to violence and destruction of 
property at his group home and the office of his guardian.  
During his hospitalization the veteran refused blood sugar 
testing and insulin, denying that he had diabetes.  

A VA field examiner contacted the veteran's guardian in July 
2001.  He noted that he did not contact the veteran at that 
time due to a current hospitalization.  The examiner 
recommended that VA approve expenditures to cover repairs to 
property damaged by the veteran.  He noted that the veteran's 
current guardian did not want to continue as the legal 
guardian but that the probate judge would not remove him 
until a successor guardian had been appointed.  The examiner 
concluded that the guardianship should remain in place.

A treatment note dated in September 2001 indicates that the 
veteran expressed a religious objection to taking 
psychotropic drugs and other medications for high blood 
pressure.  The social worker noted that the veteran was 
hostile and had a foul mouth.  He indicated that the veteran 
appeared proud that he had done property damage to his 
guardian's office and his group home.  

The record indicates that the veteran was hospitalized from 
March 2001 to October 2002.  During that time, a VA 
examination was conducted in November 2001.  The veteran's 
history of multiple hospitalizations was noted.  The examiner 
indicated that the veteran's psychiatric symptoms were 
persistent and chronic and that the severity of his symptoms 
had become worse in the past year.  He noted that the veteran 
was unable to work and that he was considered a danger to 
himself and others.  He concluded that the veteran required 
adult supervision and that he was unable to maintain 
residence in a group home due to his inability to get along 
with the residential care home staff.  He reported that the 
veteran suffered from severe impairment of thought process 
and communication.  He also noted that the veteran was often 
hostile and violent, and that he required direction in his 
everyday activities.  He indicated that the veteran was not 
compliant with his medications or diet, and that despite 
ongoing psychiatric treatment, medications, counseling and 
hospitalizations the veteran remained incompetent for VA pay 
purposes.   

The veteran was readmitted in November 2002 due to 
uncontrolled diabetes.  The veteran was noncompliant with his 
diet in the hospital and eventually requested a discharge.  

VA outpatient treatment records for the period from January 
to April 2003 show that the veteran received regular 
treatment and counseling, to include home visits by a social 
worker.  A March 2003 home visit note reflects the veteran's 
statement that he planned to stop taking his psychotropic 
medications because they were too strong.  He stated that he 
would take them when he felt that he needed them.  An April 
2003 note indicates that the veteran stated that he trusted 
in God to take care of him and that he did not like taking 
medication.  A provider noted in April 2003 that the veteran 
required continued monitoring, encouragement and prompting

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran, as well as the Board's October 2000 remand, the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining evidence 
on the veteran's behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's records of VA hospitalizations have been 
associated with the claims folders, and the veteran has been 
afforded appropriate VA examinations of his disability.  
Field examinations have also been conducted.  VA outpatient 
treatment records are of record.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the claim 
decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds, without limitation.  38 C.F.R. § 3.353(a).

Where a reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Since the veteran was initially deemed incompetent for VA 
purposes in 1973, the RO has consistently found him to remain 
so.  While the medical evidence reflects that the veteran's 
symptoms are less severe on isolated occasions, the evidence 
of record, when viewed as a whole, clearly demonstrates that 
he is incapable of managing his finances.  The veteran has a 
history of substance abuse, violence and noncompliance with 
his medications.  He needs constant encouragement to take his 
medications and appear for various appointments at VA 
facilities.  Despite numerous hospital admissions for his 
psychiatric disability and health issues related to 
medication noncompliance, the veteran's psychiatric status 
has shown no lasting improvement.  Moreover, the May 2000 
field examiner indicated that the veteran's substance abuse 
problem seemed to be controlled by giving the veteran only 
small amounts of spending money on a daily basis.  

The most recent comprehensive psychological examination was 
conducted in November 2001, during a long hospitalization of 
the veteran.  The examiner had  access to the veteran's 
records, and he made findings that essentially agree with the 
RO's conclusion that the veteran remains incompetent for VA 
purposes.  Specifically, the examiner found that the veteran 
had no insight and that his paranoia had caused him to be a 
danger to himself and others.  He noted that the veteran 
required adult supervision and that he lacked the mental 
capacity to manage his own affairs, to include the 
disbursement of funds.  Therefore, it is the Board's opinion 
that the determination of incompetency should be continued.


ORDER

The Board having determined that the veteran remains 
incompetent for VA purposes, the appeal is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

